DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 05/08/2020, 06/22/2020 and 08/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by 
Heravi et al. (US 2007/0227850).
	Regarding claim 1, Heravi et al. discloses:
An electric actuator (title) comprising: 
an electric motor (54, Figs 1-6); 
a relay circuit configured to switch ON/OFF of power supply to the electric motor (paras 5, 33-36); 

a housing (84,52,61, Fig 2), wherein the housing is configured by joining two housing split bodies (52,61, Fig 3) to each other (para 28), and 
in an internal space formed by joining the two housing split bodies (52,61), the electric motor (54), the relay circuit (124), and the motion conversion mechanism (64,66,68,70,72,76,80, Fig 4, para 29) are housed.

Regarding claim 2/1, Heravi et al. discloses comprising a speed reducer (76, para 29) that transmits rotation from the electric motor to the motion conversion mechanism at a reduced speed, and the speed reducer (76, Fig 3) is housed in an internal space formed by joining the two housing split bodies (52,61), in addition to the electric motor (54), the relay circuit (124, Fig 3), and the motion conversion mechanism (64,66,68,70,72,80, Fig 4, para 29).

Regarding claim 3/1, Heravi et al. discloses wherein all other constituent components (see annotated Fig 2 below) are housed in an internal space formed by joining the two housing split bodies (Figs 1-3, para 28).

    PNG
    media_image1.png
    879
    677
    media_image1.png
    Greyscale

Regarding claim 4/1, Heravi et al. discloses wherein a partition (see annotated Fig 3 below) is provided between a space in which the electric motor (54) and the relay circuit (124) are housed and a space in which the motion conversion mechanism (64,66,68,70,72,80, Fig 4, para 29) is housed.

    PNG
    media_image2.png
    923
    804
    media_image2.png
    Greyscale


Regarding claim 5/1, Heravi et al. discloses wherein the relay circuit is a contact type relay circuit (Fig 6, para 32).

Regarding claim 6/1, Heravi et al. discloses wherein the relay circuit is a non-contact type relay circuit (para 5).



Regarding claim 9/1, Heravi et al. discloses wherein the motion conversion mechanism 64,66,68,70,72,80, Fig 4, para 29) has an output portion that performs a rotary motion in a forward direction or in a backward direction (80) in a direction different from a direction of a rotary motion of the electric motor (54,62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Heravi et al. (US 2007/0227850) in view of Shibata et al. (WO 2013/125581).
Regarding claim 7/1, Heravi et al. discloses the invention as discussed above, except wherein a sealing structure is provided between joint surfaces of the housing split bodies.
Shibata et al. teaches an apparatus wherein a sealing structure (O-ring 10) is provided between joint surfaces of the housing split bodies (21,81, paras 15-18 from bottom, before drawing description), to provide sealing.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Heravi et al. wherein a sealing structure is provided between joint surfaces of the housing split bodies, as Shibata et al. teaches.
The motivation to do so is that it would allow one to seal the components as needed (paras 15-18 from bottom, before drawing description of Shibata et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTo-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834